Citation Nr: 0505448	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-12 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from November 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Veterans Administration (VA) Regional Office located in 
Huntington, West Virginia, which, in pertinent part, denied 
service connection for PTSD.

The veteran provided testimony at a December 2004 hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.


FINDING OF FACT

The medical evidence of record provides a diagnosis of PTSD 
and relates it to the veteran's experiences in Vietnam.


CONCLUSION OF LAW

PTSD was incurred during the veteran's active military 
service. 38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for PTSD has been properly undertaken.  The Board 
is confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a full 
grant of the benefit sought on appeal.

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Factual Background and Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. 
§ 3.303(d).

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an inservice stressor. If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to the combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of a claimed inservice stressor. 
38 C.F.R. § 3.304(f) (2004).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) is (or 
are) related to combat, the veteran's lay testimony regarding 
the reported stressor(s) must be accepted as conclusive 
evidence as to the actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory and 
consistent with the circumstances, conditions, or hardships 
of such service. 38 U.S.C.A. § 1154(b) (West 2002); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994); 38 C.F.R. § 
3.304(d), (f) (2004).

The veteran claims he developed PTSD as a result of 
experiencing several stressful events during his active 
military service in Vietnam.  In particular, he stated that 
he served in Bien Hoa during the Tet Offensive of 1968 and 
that his unit was exposed to heavy mortar and rocket fire.  
The veteran's form DD-214 shows that he officially served as 
a cook, however, the veteran reported that he also 
participated in burial duty during the Test Offensive.  He 
also reported that he witnessed the rape of a Vietnamese 
woman by three fellow soldiers.  He submitted official 
military reports confirming that his unit was often under 
enemy attack.  The Board finds that this is enough to provide 
credible supporting evidence that the stressors which he 
alleges he was exposed to during service actually occurred.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimed stressor need not be 
confirmed in every detail.  See Suozzi v. Brown, 10 Vet. App. 
307, 331 (1997). The supporting evidence need only imply that 
the veteran was personally exposed to the stressor. Pentecost 
v. Principi, 16 Vet. App. 124 (2002).

Of record is an October 2001 letter from a counselor at the 
Vet Center.  It was reported that the veteran was receiving 
care for chronic and severe PTSD due to his service with the 
34th Engineers Battalion Corp while stationed at Bein Hoa and 
Lai Kai.  The veteran reported witnessing many enemy soldiers 
being killed and that he participated in burial duty during 
the Tet offensive.    

A letter dated in January 2002 was received from W. J. Short, 
M.D.  Dr. Short stated that the veteran has been his patient 
since 1994 and since that time has suffered from PTSD.

VA outpatient treatment reports dated from February 2002 to 
December 2002 reveal that the veteran was diagnosed with 
PTSD.

The veteran underwent a VA psychiatric examination in June 
2002.  The examiner acknowledged that the veteran was exposed 
to several stressors during his service in Vietnam, however, 
he felt that the veteran did not exhibit all the symptoms of 
PTSD.  The veteran was diagnosed with major depressive 
disorder.

The veteran underwent a VA psychiatric examination in 
February 2003 in which he was diagnosed with PTSD.  The 
examiner felt that the traumatic events described by the 
veteran met the critiera for PTSD.

The veteran testified at a December 2004 hearing before the 
undersigned Acting Veterans Law Judge that he underwent 
several stressful experiences during his service in Vietnam.  
In particular, he stated that he served with the 34th 
Engineer Battalion and was present during the Tet Offensive 
of 1968.  He reported that his unit was subject to continuous 
rocket fire and mortar attacks.      

Based on the foregoing, the Board finds the evidence of 
record supports a grant of service connection for PTSD.  
Although the June 2002 VA examiner opined that the veteran 
does not have PTSD, the February 2003 VA examiner and other 
VA physicians who have treated the veteran for psychiatric 
purposes on an outpatient basis have opined that the veteran 
does have PTSD as a result of his Vietnam War experiences.

In short, various mental health professionals have attributed 
the veteran's current psychiatric impairment to his various 
stressor experiences in Vietnam.  Under the circumstances, 
the veteran prevails as to his claim for service connection 
for PTSD with application of the benefit of the doubt in his 
favor. 38 U.S.C.A. § 5107.


ORDER

Service connection for PTSD is granted.


	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


